421 F.2d 837
Frederick N. PETERSON, Administrator of the Estate of Charles Steven Peterson, Deceased, Appellant,v.U HAUL CO., a Corporation.
No. 19338.
United States Court of Appeals, Eighth Circuit.
June 9, 1969.

Ralph E. Svoboda, David A. Svoboda and Lyman L. Larsen, Omaha, Neb., for appellant.
Theodore J. Stouffer and John B. Henley, Cassem, Tierney, Adams & Henatsch, Omaha, Neb., for appellee.
Before GIBSON, LAY, and HEANEY, Circuit Judges.
GIBSON, Circuit Judge.


1
The Court's opinion was filed in this case on April 25, 1969, and on that date judgment was entered affirming the judgment of the District Court. 8 Cir., 409 F.2d 1174.


2
The cause now comes before the Court on appellant's petition for rehearing. On consideration of the petition and being fully advised in the premises, it is now here ordered:


3
1. Appellant's petition for rehearing is denied.


4
2. The judgment of this Court entered April 25, 1969, is modified in that the judgment of the United States District Court for the District of Nebraska is affirmed but leave is granted to the appellant to file a proper motion in the said District Court seeking a transfer of this case under 28 U.S.C. § 1406(a) to a District Court in North Carolina where the defendant U Haul Co. may be found and proper venue had.


5
The case is, therefore, remanded to the United States District Court for the District of Nebraska for the purpose of considering such a motion to transfer. The judgment of the said District Court is in all other respects affirmed.